Title: From Thomas Jefferson to Daniel D. Tompkins, 10 December 1807
From: Jefferson, Thomas
To: Tompkins, Daniel D.


                        
                            Sir
                            
                            Washington Dec. 10. 07.
                        
                        I recieved in March last an Address from the Legislature of the State of New York, to which public
                            considerations rendered it advisable not to give an immediate answer. that legislature not being in session at this time,
                            I take the liberty of putting my answer under cover to you, unsealed; and I ask the favour of you to communicate it to the
                            legislature either through the channel of the public papers, which would be more immediate, or by withholding it until
                            they meet, as you shall think would be most acceptable to them. I pray you to accept my respectful salutations &
                            assurances of high consideration and esteem.
                        
                            Th: Jefferson
                            
                        
                    